GOLDEN, Justice,
concurring in part and dissenting in part, in which VOIGT, Justice, joins.
[¶35] I agree with the Court's holding that Mr. Ken is not entitled to a judgment of acquittal because the State presented sufficient evidence at trial to support the jury's attempted first degree murder conviction. However, I respectfully dissent from the Court's decision that (1) Mr. Ken's trial counsel performed deficiently by failing timely to file a post-verdiet motion for new trial pursuant to W.R.Cr.P. 33(a) on grounds that the jury's verdict was against the great weight of the evidence and a miscarriage of justice occurred, and (2) a reasonable possibility existed that, but for that deficient performance, the outcome would have been different. I would affirm Mr. Ken's conviction.
[¶36] In the motion for remand under WRAP. 21 filed in this Court, Mr. Ken identified trial counsel's untimely filing of the post-verdiet motions but did not state any W.R.Cr.P 33(a) grounds. At the limited remand hearing, those grounds were not explored in any detail and no testimony was taken with respect to them. Although Mr. Ken's trial counsel testified at that hearing, I find no questioning of him or testimony by him addressing why he did not timely file the motions. On these matters, the record before this Court is blank. I would have thought that Mr. Ken had the burden of proof on the issue in the remand hearing, and I think he failed to carry it at that hearing and, consequently, in this Court as well. I acknowledge Hilliard cited by the Court for the proposition that trial counsel's failure timely to file a post-verdiet motion for new trial after having been instructed to do so by the trial court that expressed grave reservations about the verdict constitutes deficient performance. 392 F.3d 981, 984-86. But that is not this case, as the Court acknowledges. That significant factual difference does not change the Court's determination that Mr. Ken's trial counsel's failure constituted deficient performance, but I think it should. Absent from both the trial court's decision after the remand evidentiary hearing and this Court's opinion is any consideration of whether a reasonable and prudent criminal defense counsel, under the same or similar facts and circumstances faced by Mr. Ken's trial counsel, would surely have filed a post-verdiet motion for new trial on W.R.Cr.P. 38(a) grounds. Under the analysis required by Strickland v. Washington, 466 U.S. 668, 104 S.Ct. 2052, 80 L.Ed.2d 674 (1984), and our precedent following that decision, we must keep in mind:
A fair assessment of attorney performance requires that every effort be made to elim*577inate the distorting effects of hindsight, to reconstruct the cireumstances of counsel's challenged conduct, and to evaluate the conduct from counsel's perspective at the time. Because of the difficulties inherent in making the evaluation, a court must indulge a strong presumption that counsel's conduct falls within the wide range of reasonable professional assistancel[.]
Strickland, 466 U.S. at 689, 104 S.Ct. at 2067.
[¶37] Evaluating the reasonable trial counsel's perspective when the jury returned Mr. Ken's guilty verdict, I think counsel knew the evidence against Mr. Ken was the same strong evidence which this Court has recounted in paragraphs 20-22 of the opinion: an angry Mr. Ken purposely aimed a loaded gun at Mr. Menard and fired twice. Reasonable trial counsel would have known that a W.R.Cr.P. 33(a) motion for a new trial (on grounds the verdict is against the great weight of the evidence and a miscarriage of justice has occurred) is granted only in exceptional cireumstances and in the trial judge's exercise of discretion. See, e.g., 3 Charles Alan Wright, Sarah N. Welling, Federal Practice and Procedure § 582 (4th ed. 2011); United States v. McClellon, 578 F.3d 846, 857 (8th Cir.2009) (trial court may grant new trial under Rule 33 only if the evidence weighs so heavily against the verdict that a miscarriage of justice may have occurred; although the trial court has broad discretion to grant a new trial under that rule, it must exercise that discretion sparingly and with caution). Given the State's strong evidence at trial and the trial court's silence when the jury's verdict was returned, unlike in Hill-ard, can it truly be said that Mr. Ken's trial counsel's failure timely to file the new trial motion was so serious as to conclude the trial cannot be relied upon as having produced a just result? I cannot truly say so. Under such circumstances, the reasonable trial counsel would know that the chances of having the trial court exercise its discretion in favor of that counsel's Rule 83(a) motion would be slim and none. It would be the equivalent of football's "Hail Mary pass" in the last second of the fourth quarter with the losing team on its own five-yard line. I cannot accept the Court's holding that the reasonable trial counsel's failure to throw that desperation pass is deficient performance. Turning briefly to prejudice, the see-ond prong of the Strickland analysis, I do not find the Court's extremely brief treatment of that issue satisfactory. Actually, there is no analysis The Court states only that (1) at the remand hearing the trial court stated it would have granted the Rule 38(a) new trial motion had it been timely filed, and (2) "Iwle conclude that [Mr. Ken] was [prejudiced]." But this is nothing more than hindsight, which Strickland rejects.
[¶38] Finally, I fail to see the purpose in the Court's comments in paragraphs 32 and 33 of its opinion as no issues concerning those matters were presented in Mr. Ken's appeal.